376 So.2d 481 (1979)
CLING ELECTRIC, INC. and Old Republic Insurance Co., Appellants,
v.
James JONES, Appellee.
No. QQ-19.
District Court of Appeal of Florida, First District.
November 9, 1979.
John F. McMath of Wicker, Smith, Blomqvist, Davant, McMath, Tutan & O'Hara, Miami, for appellants.
L. Barry Keyfetz of Keyfetz & Poses, Miami, for appellee.
PER CURIAM.
The employer/carrier appeals a worker's compensation order which we hereby affirm, except as to the award of temporary total disability from June 22, 1978, to August 22, 1978, and from December 12, 1978, to January 5, 1979. Temporary total disability is a healing period during which the claimant is totally disabled and unable to work, due to his injury. Concord Realty Corp. v. Romano, 159 Fla. 1, 30 So.2d 495 (1947). The claimant in the present case testified on February 26, 1979, that he had been employed by "Florida Kennels" for at least four months, and that after being released to return to work on June 22, 1978, he was employed by "Allied Electric" for four or five months. This latter statement was corroborated by a medical report on August 7, 1978, which indicates that the claimant was employed on that date.
The claimant having worked during the periods for which temporary total disability benefits were awarded, such award was in error. Concord Realty, supra. Accordingly, the order is affirmed in part and reversed in part, and the cause remanded for further proceedings consistent with this opinion.
Application for Attorney's Fees filed by attorney for appellee is granted; said attorney is hereby allowed a fee of two hundred and fifty dollars ($250.00) for services in this Court, said fee to be paid by appellants after final disposition of this cause.
LARRY G. SMITH, Acting C.J., and SHAW and WENTWORTH, JJ., concur.